FILED
                            NOT FOR PUBLICATION                             SEP 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LUTHER G. JAMISON,                               No. 08-17096

               Petitioner - Appellant,           D.C. No. 3:07-CV-01782-PJH

  v.
                                                 MEMORANDUM *
GARY SWARTHOUT,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       California state prisoner Luther G. Jamison appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253. We may affirm on any ground supported by the record.

See Washington v. Lampert, 422 F.3d 864, 869 (9th Cir. 2005).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jamison contends that the Board of Prison Terms’s 2004 decision finding

him unsuitable for parole violates California law and is not supported by some

evidence. Even assuming that his petition is timely, Jamison is not entitled to

relief. First, the record reflects that Jamison received all process that was due. See

Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011) (per curiam). Second,

Jamison’s challenges to the application of California law are not cognizable in

federal habeas proceedings. See Lewis v. Jeffers, 497 U.S. 764, 780 (1990)

(“[F]ederal habeas corpus relief does not lie for errors of state law[.]”); 28 U.S.C.

§ 2254(a).

      We decline to consider Jamison’s ineffective assistance of counsel claim,

raised for the first time on appeal, because it relates to counsel’s performance

subsequent to the claims raised in the district court.

      Peter A. Furst’s motion to withdraw as Jamison’s counsel is granted.

      AFFIRMED.




                                           2                                       08-17096